United States Court of Appeals
                      For the First Circuit

No. 11-1084

                  JUAN ANTONIO GARCIA-CALLEJAS,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER

               OF THE BOARD OF IMMIGRATION APPEALS


                              Before

                    Boudin, Lipez and Howard,

                         Circuit Judges.


     Robert M. Warren on brief for petitioner.
     Anthony P. Nicastro, Senior Litigation Counsel, Tony West,
Assistant Attorney General, Civil Division, and Dana M. Camilleri,
Office of Immigration Litigation, Civil Division, Department of
Justice, on brief for respondent.



                         January 24, 2012
          Per Curiam.   Juan Antonio Garcia-Callejas, a native and

citizen of El Salvador, challenges a 2009 decision by the Board of

Immigration Appeals ("the Board") denying his application for

withholding of removal.   Garcia-Callejas was born in El Salvador

and entered the United States illegally on or about May 9, 2006.

The Department of Homeland Security brought removal proceedings.

8 U.S.C. § 1182(a)(6)(A)(i) (2006).      Garcia-Callejas conceded

removability and filed an application for withholding of removal

and Convention Against Torture ("CAT") protection.1   See 8 C.F.R.

§§ 1208.16-18 (2011).

          At the hearing before an immigration judge ("IJ") Garcia-

Callejas' central claim was that he would be harmed by criminal

gangs, prevalent in El Salvador, whose attempts to recruit him he

had resisted before he left for the United States.         He also

asserted that the gangs would perceive him as wealthy because of

his time in the United States and therefore subject him to further

threats and violence.   The IJ held that his fear was genuine, but

that there was neither a sufficient likelihood of harm nor was the

feared harm directed at a statutorily protected social group.   The

Board affirmed on the latter ground without reaching the former.




     1
      In this court, Garcia-Callejas has not developed his CAT
relief claim, which was rejected by the immigration judge and the
Board. Accordingly, we treat the issue as waived. See Lopez Perez
v. Holder, 587 F.3d 456, 463 (1st Cir. 2009).

                                -2-
                As Garcia-Callejas frames his claim, he must establish

that his "life or freedom would be threatened . . . because of

[his] . . . membership in a particular social group."              8 U.S.C. §

1231(b)(3)(A).        Here, the category to which Garcia-Callejas seeks

to assign himself, whether as target of gang recruitment or a

returnee perceived as wealthy, does not constitute a "social group"

under     the    Board's   precedents,   which    have   several   times   been

affirmed by this court.          This is so regardless of the degree of

threat (or lack of it) and the government's responsibility (or lack

of it) for the alleged threat.

                The Board and the courts have grappled regularly with the

meaning and application of the "social group" concept as used in

the statute; the "social group" concept, like companion categories

in   the        statute    not   here     in     issue   ("race,    religion,

nationality . . . or political opinion," 8 U.S.C. § 1231(b)(3)(A)),

aims to identify those whom the statute is designed centrally to

protect.         There are criteria, but they are inherently rather

general.        E.g. Scatambuli v. Holder, 558 F.3d 53, 58-60 (1st Cir.

2009).2




     2
      In Scatambuli, we identified four factors used by the Board
to determine whether a claimed group constitutes a legally
cognizable social group: (1) immutability; (2) social visibility;
(3) sufficient particularity; and (4) that the group not be defined
exclusively by the fact that its members have been targeted for
persecution.

                                        -3-
              Accordingly, guidance is most easily obtained from their

application in particular cases where such precedents exist.               And

here our own decisions are directly in point.             We have previously

rejected the proposed social group of "young women recruited by

gang members who resist such recruitment" in El Salvador.               Mendez-

Barrera v. Holder, 602 F.3d 21, 27 (1st Cir. 2010); see also Larios

v. Holder, 608 F.3d 105, 108-09 (1st Cir. 2010) ("young Guatemalan

men recruited by gang members who resist such recruitment"); Díaz

Ruano    v.    Holder,   420   F.   App'x   19,   21-22   (1st   Cir.    2011)

(unpublished opinion) ("young male[s] sought out for information

and recruitment by the criminal gang of Guatemala").

              We have also rejected social groups based solely on

perceived wealth, even if signaling an increased vulnerability to

crime.    Sicaju-Diaz v. Holder, 663 F.3d 1, 4 (1st Cir. 2011); see

also Perez-Valenzuela v. Holder, 363 F. App'x 759, 760 (1st Cir.

2010) (unpublished opinion) ("Guatemalan m[e]n . . . perceived by

gang members to have disposable money available"); López-Castro v.

Holder, 577 F.3d 49, 54 (1st Cir. 2009) ("hostile treatment based

on economic considerations").

              These decisions, in turn, are consistent with established

Board precedent, In re E-A-G-, 24 I. & N. Dec. 591 (BIA 2008); In

re S-E-G-, 24 I. & N. Dec. 579 (BIA 2008); In re A-M-E- & J-G-U-,

24 I. & N. Dec. 69 (BIA 2007), and the Board is entitled to

deference on its reasonable interpretations of ambiguous statutory


                                      -4-
language, such as that in issue here.     Scatambuli, 558 F.3d at 58;

see also Sicaju-Diaz, 663 F.3d at 4 (citing INS v. Aguirre-Aguirre,

526 U.S. 415, 425 (1999)).

          On   this   appeal,   Garcia-Callejas   has   (impermissibly)

adjusted, although modestly, the definition of his proposed social

group, describing it as including "a person disfigured in the

United States who would be subject to persecution because of the

community's perception that he has wealth due to his personal

injury settlement and persecution young male with information they

want and for recruitment [sic]."        The reference to a perceived

settlement adds little, and the references to both the settlement

and "information" are neither explained nor obviously relevant.

          There is no point repeating a full analysis of the group

in each successive case where the underlying issue is materially

identical to several already decided in this circuit.       If there is

supervening authority from the Supreme Court or other reason for

this court en banc to alter its prior precedent, these arguments

ought to be presented; but mere repetition of positions already

rejected serves no purpose and warrants per curiam treatment.

          The petition for review is denied.




                                  -5-